Citation Nr: 1409499	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-37 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983, with reserve service from October 1977 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to bilateral hearing loss. 

In April 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed no additional, pertinent VA treatment records.    


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed a hearing loss disability as defined by VA regulations as a result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify 

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
	
The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied its notice requirements as a June 2009 VCAA letter provided notice, before the initial adjudication of his claim, regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Accordingly, the notice requirements of the VCAA have been satisfied.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).      

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).  This duty includes assistance with obtaining in-service and post-service treatment records, as well as providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).  Although VA issued June 2010 and July 2010 memoranda as to the unavailability of records for the period of October 1977 to February 1978, the Board notes that the Veteran's service records have since been associated with the claims file.  VA also obtained VA treatment records and the Veteran has not indicated that he is in receipt of pertinent private treatment.  

The Veteran was provided with a VA examination in July 2009 and October 2011 and VA addendums were provided in October 2010 and March 2011.  The July 2009 VA examiner reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted an appropriate evaluation of the Veteran, and rendered a diagnosis and opinion supported by a rationale.  However, the examiner did not address the Veteran's in-service threshold shift.  An October 2010 VA addendum provided a thorough discussion regarding the Veteran's in-service threshold shift.  A March 2011 VA addendum was also provided and addressed medical research addressing situations of delayed onset of hearing loss.  Another VA examination was provided in October 2011.  Although the October 2011 VA examiner did not have access to the Veteran's claims file, she indicated knowledge of the Veteran's pertinent medical history and review of the Veteran's treatment records.  When read together, the July 2009, October 2010, March 2011, and October 2011 VA opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).    

The Veteran has also been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his bilateral hearing loss claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for bilateral hearing loss.  The Veteran volunteered his history of symptoms and treatment.  In addition, the VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, specifically whether the Veteran's bilateral hearing loss is related to his military service, and the Veteran provided testimony relevant to that element.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  
 
Accordingly, the Board finds that VA has fully satisfied the duty to assist and notify.  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran has been diagnosed with sensorineural bilateral hearing loss, which is not recognized as chronic under 38 C.F.R. § 3.309(a).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).  In the instant case, the July 2009 and October 2011 VA examination reports demonstrate that the Veteran has a current hearing loss disability.  

With respect to in-service acoustic trauma, the Veteran has alleged that he was exposed to excessive noise in service as an infantryman.  See April 2012 hearing transcript.  The Board finds the Veteran's statement to be consistent with the circumstances of his military service and accordingly, in-service acoustic trauma is conceded.      

The only remaining question is whether the Veteran's current bilateral hearing loss is related to his military service.  Initially, the Board notes that the Veteran's service treatment records include no complaints, diagnosis, or treatment of hearing loss.  

Two audiometric testings are of record from the Veteran's reserve service.  In August 1977, the Veteran denied complaints of hearing loss and an audiometric testing showed pure tone thresholds, in decibels, as follows:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
10
25
10
10
Left Ear
10
15
15
10
10

An audiometric testing conducted during the Veteran's reserve service in November 1977 showed pure tone thresholds, in decibels, as follows:  
 

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
15
15
/
10
Left Ear
30
15
15
/
15

The Veteran denied experiencing hearing loss in March 1980 during an induction examination.  An audiometric testing performed during the induction examination showed pure tone thresholds, in decibels, as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
10
25
10
15
Left Ear
20
15
15
15
10

The Veteran denied experiencing problems associated with his ears in May 1982 and declined to have a separation examination in January 1983.  

The contemporaneous medical evidence of record does not show that the Veteran complained of hearing loss during service nor does it show that he had a hearing loss disability pursuant to 38 C.F.R. § 3.385 at any point during service.     

The Board acknowledges that with hearing loss claims, the absence of documented hearing loss in service is not fatal to a service connection claim for such disability, especially if service records indicate a significant in-service threshold shift.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  Establishing service connection is possible if the current hearing loss disability can be adequately linked to service.  See Ledford, 3 Vet. App. at 89.  However, in the instant case, although service records demonstrate a threshold shift from August 1977 to November 1977 during the Veteran's reserve service, the only competent medical evidence of record demonstrates that the Veteran's current hearing loss disability is not related to in-service acoustic trauma.        

The Veteran was afforded a VA examination in July 2009.  The Veteran informed the VA examiner that his hearing loss began eight (8) to ten (10) years ago.  Based on the Veteran's normal hearing in 1980 and the Veteran's statement that his hearing loss did not occur until several years after service, the examiner opined that the Veteran's hearing loss is not likely the result of noise exposure during service.  An October 2010 addendum opinion was obtained by the same VA examiner to address the Veteran's threshold shift from August 1977 to November 1977.  The examiner stated that the Veteran did not experience a "significant" threshold shift from 1000 Hz through 4000 Hz and explained that a shift at 500 Hz "is not consistent with noise-induced hearing loss."  She also stated that the Veteran's improvement of hearing at 500 Hz demonstrated in the March 1980 examination "is not consistent with permanent sensorineural-type hearing loss which would exist if hearing loss was related to noise exposure."  Based on the Veteran's March 1980 examination and the Veteran's statement in July 2009 that his hearing loss began approximately in 2000, the examiner opined that the Veteran's hearing loss was less likely than not the result of in-service noise exposure.  

A March 2011 VA addendum was provided and a VA physician explained that a study by the Institute of Medicine (2005) concluded that delayed onset of hearing loss caused by noise exposure was unlikely.  The March 2011 physician opined that based on the studies, the Veteran's delayed hearing loss is not related to service.  

The Veteran was afforded another VA examination in October 2011.  The Veteran informed the VA examiner that he did not know the date of onset of his hearing loss and reported non-military noise exposure.  Based on the past VA examination report and the Veteran's statement that he did not know the date of onset of his hearing loss, the October 2011 VA examiner opined that the Veteran's hearing loss was less likely than not related to service.  As previously discussed, the Board finds that, when read together, the July 2009, October 2010, March 2011, and October 2011 VA examination and addendum reports are adequate and highly probative.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).   

VA treatment records, dated July 2010 through October 2011, do not include an audiological examination or a discussion associating the Veteran's hearing loss to his service.  

During the April 2012 hearing, the Veteran contended that his hearing loss is related to his military service as he first noticed problems associated with his hearing during his reserve and active service.  The Veteran is competent to report a history of hearing loss symptoms but is not competent to discuss the etiology of his symptoms as he does not have the required medical expertise.  See 38 C.F.R. § 3.159(a)(2) (2013); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 469-70 (1994); Jandreau, 492 F.3d at 1377.  

The Board further notes that during the July 2009 VA examination, the Veteran stated that his hearing loss began eight (8) to ten (10) years ago.  This statement is inconsistent with the Veteran's previous statements that his hearing loss began in service.  Furthermore, as noted above, the Veteran denied experiencing hearing loss in March 1980 and denied experiencing problems associated with his ears in May 1982.  As the Veteran's lay contentions are inconsistent and in conflict with the competent and credible contemporaneous medical evidence of record, the Board cannot find the Veteran's lay statements to be highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).  

In fact, the evidence reveals that the first indication of complaints of hearing loss was in 2009.  The long period of time, approximately 26 years, between the Veteran's military service and the initial complaint of hearing loss in the claims file weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  As such, there is also no competent and credible evidence that the Veteran's bilateral hearing loss manifested within one year of separation from service nor is there competent and credible evidence of continuity of symptomatology of hearing loss since separation from service.  38 C.F.R. § 3.307 (2013); see Walker, 708 F.3d at 1331.  Given the above, the Board finds that the preponderance of the evidence is against the claim and service connection must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


